FILED
                             NOT FOR PUBLICATION                             MAR 07 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DEBRA M. BALESTRA-LEIGH;                         No. 10-17621
STEPHEN M. BALESTRA,
                                                 D.C. No. 3:09-cv-00551-ECR-
               Plaintiffs - Appellants,          RAM

  v.
                                                 MEMORANDUM *
JESSICA K. BALESTRA, FKA Jessica K.
Eslava-Barbieri,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Debra M. Balestra-Leigh and Stephen M. Balestra appeal from the district

court’s judgment in their diversity action against Jessica K. Balestra alleging




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
breach of contract and various torts related to their deceased father’s estate. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Knievel v. ESPN,

393 F.3d 1068, 1072 (9th Cir. 2005), and we affirm.

      The district court properly dismissed the action because appellants failed to

allege facts sufficient to state any claim for relief. See Barmettler v. Reno Air, Inc.,

956 P.2d 1382, 1387 (Nev. 1998) (explaining elements of negligent

misrepresentation claim and that the claim applies only within a “business or

commercial transaction”); Wichinsky v. Mosa, 847 P.2d 727, 729-30 (Nev. 1993)

(elements of intentional interference with prospective economic advantage claim);

Bernard v. Rockhill Dev. Co., 734 P.2d 1238, 1240 (Nev. 1987) (“A breach of

contract may be said to be a material failure of performance of a duty arising under

or imposed by agreement.”). Moreover, appellants point to no Nevada law

recognizing their claims for tortious interference with expectancy of inheritance or

promissory/tortious estoppel.

      The district court did not abuse its discretion by declining to entertain

appellants’ declaratory relief claim because all other claims were properly

dismissed and there were ongoing probate proceedings in which the validity of the

prenuptial agreement would necessarily be decided. See United Nat’l Ins. Co. v. R

& D Latex Corp., 141 F.3d 916, 918-19 (9th Cir. 1998) (setting forth standard of


                                           2                                      10-17621
review and explaining discretionary jurisdiction).

      Appellants’ remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                 10-17621